Under chapter 623 of the Laws of 1917 the town commission for the town of Hempstead has allotted nine liquor tax certificates to the village of Rockville Center. For the reasons stated inMatter of Hickey, decided herewith, we think there has been no illegal deviation from the ratio prescribed by statute.
The further point is made in this case that the number of places allotted to the entire town should have been 126 instead of 125. If that is so, the excise commissioner may be authorized to designate an additional place. He does not gain authority thereby to nullify altogether the designation already made.
The order should be affirmed with costs.
CHASE, COLLIN, CUDDEBACK, CARDOZO, POUND and ANDREWS, JJ., concur; HISCOCK, Ch. J., absent.
Order affirmed. *Page 563